     Case 1:21-cv-00011-JRH-BKE Document 10 Filed 03/16/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


TERRY KIELISCH,

             Plaintiff,

      V.                                             CV 121-011


LINCOLN COUNTY JAIL,

             Defendant.




                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES this case without prejudice, and CLOSES this civil action.

      SO ORDERED this /l^^day of March, 2021, at Augusta, Georgia.


                                        J. RANDAL HALL,CHIEF JUDGE
                                        UNITE^STATES DISTRICT COURT
                                         OUTIIERN DISTRICT OF GEORGIA
